                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 JOANNA BURKE and JOHN BURKE,                              §
                                                           §
        Plaintiffs,                                        §
                                                           §
 v.                                                        §                      Civil Action No. 4:18-cv-4543
                                                           §
 HOPKINS LAW, PLLC, MARK                                   §
 DANIEL HOPKINS and SHELLEY                                §
 LUAN HOPKINS,                                             §
                                                           §
        Defendants.                                        §

           DEFENDANTS' DISCOVERY / CASE MANAGEMENT PLAN UNDER
                RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE

        Defendants Hopkins Law, PLLC, Mark Daniel Hopkins and Shelley Luan Hopkins submit

 this Discovery & Case Management Plan.

  1.      State where and when the conference among the parties required by Rule 26(f) was
           held and identify the counsel who attended for each party.

          RESPONSE: The joint conference has not been held. Defendant sent a copy of this
          proposed plan to Plaintiffs, but Plaintiffs did not respond.
  2.      List the cases related to this one that are pending in any state or federal court with the
           case number and court.

          RESPONSE: John Burke and Joanna Burke v. Ocwen Loan Servicing, LLC, Case No.
          4:18- CV-4544 in the United States District Court for the Southern District of Texas,
          Houston Division.1

  3.      Briefly describe what the case is about.




 1 While this is the only current action pending related to this one, other actions involving the Burkes related to
 the same facts include the following: (1) John Burke and Joanna Burke v. Indymac, et al., Case No. 4:11-CV-
 00641 in the U.S. District Court for the Southern District of Texas; (2) Deutsche Bank v. John Burke & Joanna
 Burke, Case No. 4:11-CV-01658 in the U.S. District Court for the Southern District of Texas and its appeals, (3)
 Case No. 15- 20201 in the U.S. Court of Appeals for the Fifth Circuit and (4) Case No. 18-20026 in the U.S.
 Court of Appeals for the Fifth Circuit.

Discovery/Case Management Plan
H610-1601/ Burke v. Hopkins                                                                          PAGE 1
        RESPONSE:


        A.      Plaintiffs allege that Defendants, the attorneys for their mortgagee (Deutsche
        Bank) and mortgage servicer (Ocwen) are liable to them for violation of (1) legal
        malpractice, (2) civil conspiracy, (3) fraud, (4) negligent misrepresentation, (5)
        violation of Tex. Civ. Prac. & Rem. Code §12.002, (6) violation of Texas Finance Code
        and (7) violation of the Fair Debt Collection Practices Act.

        B.     Defendants assert that after Plaintiffs lost extended legal battle regarding the
        foreclosure of their Property with Deutsche Bank National Association ("Deutsche
        Bank"), Plaintiffs mistakenly blame counsel for Deutsche Bank for their loss and have
        therefore filed this suit against the attorneys and their firm.


 4.     Specify the allegation of federal jurisdiction.

        RESPONSE:

        Defendants removed the case from the Harris County District Courts on federal
        question jurisdiction based upon Plaintiffs allegations of 15 U.S.C. §1692, the Fair
        Debt Collection Practices Act ("FDCPA"),1 See Complaint [Doc.1-3].

        Plaintiffs filed a motion to remand to state court.

 5.     Name the parties who disagree with the Plaintiff’s jurisdictional allegations and state
        their reasons.

        RESPONSE: Plaintiffs and Defendant disagree regarding the existence of federal question
        jurisdiction. The Defendant’s position is set out in response to Question No. 4 above.

 6.     List anticipated additional parties that should be included, when they can be added,
         and by whom they are wanted, if any.

        RESPONSE: Defendant does not anticipate the need to add additional parties at this time.

 7.     List anticipated interventions, if any.

        RESPONSE: Defendant does not anticipate interventions at this time.

 8.     Describe class-action issues, if any.

        RESPONSE: Defendant does not believe class-action issues are applicable.

 9.     State whether each party represents that it has made the initial disclosures required by
         Rule 26(a). If not, describe the arrangements that have been made to complete the
         disclosures.

Discovery/Case Management Plan
H610-1601/ Burke v. Hopkins                                                           PAGE 2
        The Parties have not exchanged initial disclosures.

 10.    Describe the proposed agreed discovery plan, including:

         a. Responses to all the matters raised in Rule 26(f)

        RESPONSE: The Defendants will send Rule 26(a) disclosures within ten (10) days
        of ruling on the pending Motion to Dismiss, Motion to Remand and Motion to Stay.

         b.     When and to whom the Plaintiff anticipates it may send interrogatories.

        RESPONSE: Defendant is unsure if Plaintiffs will send interrogatories.

         c.     When and to whom the Defendants anticipates they may send interrogatories.

        RESPONSE: Defendant intends to send interrogatories to Plaintiffs within 60 days after
        receipt of Plaintiffs’ Rule 26(a) disclosures.

         d.     Of whom and by when the Plaintiff anticipates taking oral depositions.

        RESPONSE: Defendant is unsure if Plaintiffs will take depositions.

         e.     Of whom and by when the Defendants anticipates taking oral depositions.

        RESPONSE: Defendant will take the depositions of Plaintiffs.

        f.      When the Plaintiff (or the party with the burden of proof on an issue) will be
        able to designate experts and provide the reports required by Rule 26(a)(2)(B) and
        when the opposing party will be able to designate responsive experts and provide their
        reports.

        RESPONSE: Defendant is unsure if Plaintiffs will designate experts.

        g.      List expert depositions the Plaintiff (or party with the burden of proof on an
        issue) anticipates taking and their anticipated completion date. See Rule 26(a)(2)(B)
        (expert report).

        RESPONSE: Defendant is unsure if Plaintiffs will take expert depositions.

        h.     List expert depositions the opposing party anticipates taking and their
        anticipated completion date. See Rule 26(a)(2)(B) (expert report).

        RESPONSE: Defendants will take the deposition of any expert identified by Plaintiff in
        connection with this lawsuit by the end of August 2019.




Discovery/Case Management Plan
H610-1601/ Burke v. Hopkins                                                         PAGE 3
 11.    If the parties are not agreed on a part of the discovery plan, describe the separate views
         and proposals of each party.

        RESPONSE: Defendants have not discussed the discovery plan with Plaintiffs, other than
        requesting input on this document.

 12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

        RESPONSE: No discovery has taken place to date.

 13.    State the date the planned discovery can reasonably be completed.

        RESPONSE: October 1, 2019.

 14.    Describe the possibilities for a prompt settlement or resolution of the case that were
        discussed in your Rule 26(f) meeting.

        RESPONSE: None.

 15.    Describe what each party has done or agreed to do to bring about a prompt resolution.

        RESPONSE: N/A.

 16.    From the attorneys’ discussion with their client(s), state the alternative dispute
         resolution techniques that are reasonably suitable and state when such a technique may
         be effectively used in this case.

        RESPONSE: Defendant does not believe alternative dispute resolution would be
        effective in this matter.

 17.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties’ joint
        position on a trial before a magistrate judge.

        RESPONSE: Defendants do not consent to trial before a magistrate judge.

 18.    State whether a jury demand has been made and if it was made on time.

        RESPONSE: Plaintiff has made a jury demand.

 19.    Specify the number of hours it will take to present the evidence in this case.

        RESPONSE: Defendants will take 3 trial hours to present their evidence. Defendant is
        unsure how long Plaintiffs will take to present evidence.

 20.    List pending motions that could be ruled on at the initial pretrial and scheduling
         conference.


Discovery/Case Management Plan
H610-1601/ Burke v. Hopkins                                                            PAGE 4
        RESPONSE: Defendant’s Motion to Dismiss, Plaintiffs’ Motion to Remand and
             Plaintiffs’ Motion to Stay.

 21.    List other pending motions.

        RESPONSE: None.

 22.    Indicate other matters peculiar to this case, including discovery, that deserve the special
         attention of the court at the conference.

        RESPONSE: None.

 23.    List and summarize all issues pending in the case. Include a statement that counsel have
         met and agreed on the summation list of issues.

        RESPONSE: None at this time.

 24.    List the names, bar numbers, addresses and telephone numbers of all counsel.

        RESPONSE:
Attorneys for Defendants:
Mark D. Hopkins
State Bar No. 00793975
Shelley L. Hopkins
State Bar No. 24036497
HOPKINS LAW PLLC
3809 Juniper Trace, Suite 101
Austin, Texas 78738
Telephone: (512) 600-4320
Email: mark@hopkinslawtexas.com
Email: shelley@hopkinslawtexas.com




                                            Respectfully Submitted,


                                            HOPKINS LAW, PLLC


                                            /s/ Shelley L. Hopkins
                                            Shelley L. Hopkins
                                            State Bar No. 24036497
                                            Southern District ID No. 926469
                                            Mark D. Hopkins, Attorney in Charge
                                            State Bar No. 00793975

Discovery/Case Management Plan
H610-1601/ Burke v. Hopkins                                                          PAGE 5
                                             Southern District ID No. 20322
                                             3809 Juniper Trace, Suite 101
                                             Austin, Texas 78738
                                             (512) 600-4320
                                             (512) 600-4326—Facsimile
                                             mark@hopkinslawtexas.com
                                             shelley@hopkinslawtexas.com

                                             ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct copy
to the following:

VIA CM/RRR # 7015 1520 0001 3934 2122
AND VIA E-MAIL:
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR # 7015 1520 0001 3934 2139
AND VIA E-MAIL:
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

PRO SE PLAINTIFFS




                                                      /s/ Shelley L. Hopkins
                                                     Shelley L. Hopkins




Discovery/Case Management Plan
H610-1601/ Burke v. Hopkins                                                           PAGE 6
